Title: From James Madison to Frederick C. Schaeffer, 3 December 1821
From: Madison, James
To: Schaeffer, Frederick C.


                
                    Revd. Sir
                    Montpr. Decr. 3. 1821
                
                I have recd. with your letter of Novr. 19: the copy of your address at the ceremonial of laying the Corner Stone of St. Mathews Church in N. York.
                It is a pleasing & persuasive example of pious zeal, united with pure benevolence; and of cordial attachment to a particular creed, untinctured with Sectarian illiberality. It illustrates the excellence of a system which, by a due distinction to which the genius & courage of Luther led the way, between what is due to Cæsar & what is due to God, best promotes the discharge of both obligations. The experience of the U.S. is a happy disproof of the error so long rooted in the unenlightened minds of well meaning Christians, as well as in the corrupt hearts of persecuting Usurpers, that without a legal incorporation of religious & civil polity, neither could be supported. A mutual independence is found most friendly to practical Religion, to social harmony, & to political prosperity. In return for your kind sentiments I tender assurances of my esteem & my best wishes.
                
                    J. M.
                
            